—Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered July 21, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to charge manslaughter in the first degree as a lesser-included offense of intentional mur*248der. There was no reasonable view of the evidence from which the jury could have determined that the defendant intended to seriously injure but not to kill (see, CPL 300.50 [1]).
The defendant’s remaining contentions are without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.